 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VENCIL GREEN,                                      No. 2:19-cv-1324 JAM KJN P
12                         Plaintiff,                    ORDER
13            v.
14    J. LINK,
15                         Defendant.
16

17           Plaintiff appears pro se and in forma pauperis in this civil rights action under 42 U.S.C.

18   § 1983. On November 20, 2019, plaintiff filed a motion to file a supplemental complaint.

19   However, on November 7, 2019, this matter was stayed pending resolution of the ADR pilot

20   project. Therefore, plaintiff’s motion is denied without prejudice to its renewal, if appropriate,

21   once the stay is lifted. No filings are permitted by any party unless requested by the court until

22   the stay of this action is lifted.

23           In addition, plaintiff filed a declaration on November 21, 2019. Plaintiff is advised that he

24   is not required to submit evidence until a dispositive motion is filed or as required for pretrial or

25   trial proceedings. Plaintiff should refrain from filing such evidence until required to do so.

26           Accordingly, it is HEREBY ORDERED that:

27           1. Plaintiff’s motion (ECF No. 28) is denied without prejudice; and

28   ////
                                                         1
 1           2. The declaration (ECF No. 29) is retained in the court file but disregarded.

 2   Dated: December 3, 2019

 3

 4

 5   gree1324.den

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
